                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MARK EDWARDS,                                           )
                                                        )
                                Plaintiff,              )
                                                        )         JUDGMENT IN A
                                                        )         CIVIL CASE
v.                                                      )         CASE NO. 5:19-CT-3236-D
                                                        )
WILSON COUNTY DETENTION CENTER,                         )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES the action without
prejudice for Edwards' s failure to advise the court of his new address and for failure to
prosecute.



This Judgment Filed and Entered on July 2, 2020, and Copies To:
Mark Edwards                                    (Sent to Wilson County Detention Center 100 E. Green Street
                                                Wilson, NC 27893 via US Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 2, 2020                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk




               Case 5:19-ct-03236-D Document 7 Filed 07/02/20 Page 1 of 1
